DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 05/17/2022. The response presented amendment to claims 1, 11, 17 and 19; and cancelled claims 4-6, 14 and 18 is hereby acknowledged.
Response to Arguments
Applicant’s arguments, see page 7-8, the applicant incorporated the indicated allowable subject matter of claim 14 in to independent claims 1, 11 and  17 have been fully considered.  The Non-Final Office Action has been withdrawn.
Allowable Subject Matter
Claims 1, 3, 7-13, 15-17, and 19-20 are allowed.
Refer to the Office Action mailed on 02/17/2022 for  examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861               

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861